Name: Commission Regulation (EC) No 1372/2000 of 28 June 2000 establishing a forecast balance for the supply to the Canary Islands of milk and milk products
 Type: Regulation
 Subject Matter: regions of EU Member States;  economic policy;  trade;  processed agricultural produce;  tariff policy
 Date Published: nan

 Avis juridique important|32000R1372Commission Regulation (EC) No 1372/2000 of 28 June 2000 establishing a forecast balance for the supply to the Canary Islands of milk and milk products Official Journal L 156 , 29/06/2000 P. 0021 - 0022Commission Regulation (EC) No 1372/2000of 28 June 2000establishing a forecast balance for the supply to the Canary Islands of milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 1305/2000(2), and in particular Article 3(4) thereof,Whereas:(1) In application of Regulation (EEC) No 1601/92, the quantities of the forecast supply balance for the milk sector should be determined for the period 1 July 2000 to 30 June 2001 for supplies to the Canary Islands.(2) The quantities of the forecast supply balance for those products is fixed in Commission Regulation (EC) No 1337/1999(3), as last amended by Regulation (EC) No 1186/2000(4), for the period 1 July 1999 to 30 June 2000. In order to continue to satisfy requirements for milk and milk products, the abovementioned quantities should be fixed for the period 1 July 2000 to 30 June 2001.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1For the purposes of Articles 2 and 3 of Regulation (EEC) No 1601/92, the quantities of the forecast supply balance for the Canary Islands in the milk sector benefiting, as appropriate from exemption from import duties for products from third countries or for Community aid for products from the Community market shall be as set out in the Annex hereto.Where, as regards a particular product separate amounts are fixed in the forecast supply balance for direct consumption, and for processing and/or packaging respectively, an adjustment in the breakdown as between the prescribed uses is permitted, within a limit of 20 % of the total quantity fixed for that product.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 148, 22.6.2000, p. 15.(3) OJ L 159, 25.6.1999, p. 18.(4) OJ L 133, 6.6.2000, p. 17.ANNEXForecast supply balance for milk and milk products for the Canary Islands for the period 1 July 2000 to 30 June 2001>TABLE>